DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 2 and 4-22 are pending wherein claims 2 and 4-10 are amended, claims 1 and 3 are canceled, claims 11-20 are withdrawn from consideration and claims 21-22 are new. 

Status of Previous Rejections
	The previous rejection of claims 2 and 5-9 under 35 U.S.C. 102(a)(1) as being anticipated by Narayanan et al. (Electroless Ni-Co-B ternary alloy deposits: preparation and characteristics) is withdrawn in view of the Applicant’s amendment to claims 2 and 5-9 and the addition of claim 21. The previous rejection of claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over Roger (US 8,163,111) is withdrawn in view of the Applicant’s amendment to claims 7 and 9 and the addition of claim 21. The previous rejection of claims 2 and 5-10 under 35 U.S.C. 103 as being unpatentable over Hibbard et al. (Thermal stability of electrodeposited Ni-Co alloys) is withdrawn in view of the Applicant’s amendment to claims 2 and 5-10 and the addition of claim 21. 

Allowable Subject Matter
Claims 2, 4-10 and 21 are allowed.
	Claims 2, 4-10 and 21 are allowable for the reasons (previous claim 3) as set forth in the Office Action of September 15, 2020 and further neither Narayanan et al., Hibbard et al. nor Roger (‘111) 
	Claims 22 is allowed.
	Claim 22 is allowable for the reasons (previous claim 4) as set forth in the Office Action of September 15, 2020 and further neither Narayanan et al., Hibbard et al., nor Roger (‘111) specify the feature of doping with phosphorus let alone the formation of phosphorus precipitates at nanocrystalline grain boundaries. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796